213 Ga. 904 (1958)
102 S.E.2d 494
RESERVE LIFE INSURANCE COMPANY OF DALLAS, TEXAS,
v.
BEARDEN.
19961.
Supreme Court of Georgia.
Argued February 11, 1958.
Decided March 7, 1958.
Guy Tyler, Marvin O'Neal, Jr., for plaintiff in error.
Stonewall H. Dyer, contra.
ALMAND, Justice.
Upon consideration of the certiorari which this court granted to review the judgment of the Court of Appeals (Reserve Life Co. v. Bearden, 96 Ga. App. 549, 101 S.E.2d 120), we are of the opinion that the ruling by the court, as set out in the first headnote and the corresponding division of the opinion and upon which error is assigned, is supported by and in harmony with the prior decisions of this court, viz., Mechanics & Traders Ins. Co. v. Mutual Real Estate &c. Assn., 98 Ga. 262 (25 S.E. 457); German-American Mutual Life Assn. v. Farley, 102 Ga. 720(1) (29 S.E. 615); Johnson v. Aetna Ins. Co., 123 Ga. 404 (51 S.E. 339, 107 Am. St. Rep. 92); Metropolitan Life Ins. Co. v. Hale, 177 Ga. 632 (170 S.E. 875); John Hancock Mutual Life Ins. Co. v. Yates, 182 Ga. 213 (185 S.E. 268). Accordingly, its judgment is
Affirmed. All the Justices concur, except Duckworth, C. J., and Candler, J., who dissent.